Citation Nr: 1726508	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  07-14 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to an increased rating in excess of 20 percent for post-operative left medial meniscectomy with arthritis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1970 to June 1973

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

These claims were previously before the Board in December 2012 and April 2016, at which time they were remanded for additional development.  

A Travel Board hearing was conducted in March 2017. A transcript of this hearing is contained within the electronic claims file. 
     
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issue of entitlement to an increased rating for a left knee disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is as likely as not that the Veteran's right knee disorder is aggravated by his service-connected left knee disorder. 

CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a right knee disorder are approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). As the entire benefit sought on appeal is granted herein, no further discussion of the VCAA is necessary.

Service connection claim

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (a). If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303 (b). Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service. 38 C.F.R. § 3.303 (d).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability. See 38 C.F.R. § 3.310 (a). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also 38 C.F.R. § 3.310(b). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has undergone VA examinations in September 2005 and October 2013.  The examiner has opined that the Veteran's right knee disorder was neither caused by service nor by his left knee disorder.  However, no opinion was offered regarding aggravation from the VA examiner.  

In a March 2017 letter, the Veteran's VA physician opined that "to a reasonable degree of medical certainty, it is possible that [the Veteran's] prior left knee injury can be exacerbating the symptoms he has been experiencing in his right knee since 2005 because of overuse."  In support of this opinion, the physician noted that a January 2017 treatment record that the Veteran reported "increased stress placed on his right knee to compensate for left knee pain has resulted in stabbing pain in medial aspect of right knee as well as with associated hip pain."  

Given the VA physician's positive opinion and no contrary opinion regarding aggravation, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee disability is warranted.  


ORDER

Service connection for a right knee disorder is granted.


REMAND

Remand is necessary prior to adjudicating the Veteran's claims for an increased rating for a left knee disorder and a TDIU.

At his March 2017 Board hearing, the Veteran testified that his left knee disability has worsened since his most recent VA examination in October 2013.  Specifically, the testimony elicited that his range of motion was less than noted at the prior VA examination and that he had instability that was not contemplated.  When the available evidence is too old to adequately evaluate the current state of the condition, or when a Veteran claims that a disability is worse than when last examined, VA must provide a new examination. See Suffer v. Gober, 10 Vet. 10 Vet. App. 400, 403; Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). As such, the Veteran should be scheduled for a VA joints examination to ascertain the status of the service-connected left knee.

Additionally at the March 2017 Board hearing, the Veteran testified that he recently was examined by a VA physician and the March 2017 opinion letter regarding his right knee indicates that he received treatment for his knees as recently as January 2017.  The most recent treatment records are from September 2013.  Therefore, remand is necessary to associate all relevant treatment records with the claims file.  

Regarding the Veteran's claim for a TDIU, TDIU is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities.  Further consideration of this issue is deferred, pending re-examination of the left knee, as discussed below, receipt of additional records, and assignment of a disability rating for the right knee, service connected above.


Accordingly, these claims are REMANDED for the following actions:

1. Obtain any outstanding treatment records and associate them with the claims file. All attempts to obtain records should be documented in the claims folder.

2. With regard to the Veteran's left knee disorder, the AOJ must afford the Veteran a VA examination regarding the severity of the Veteran's knee disorder(s).  In conjunction with the examination, provide the examiner with the claims file, including any pertinent evidence in Virtual VA or the VBMS not already of record. The examiner should review the entire record, and indicate that all pertinent records were reviewed. 

Following completion of the examination, the examiner is to provide a detailed review of the Veteran's pertinent medical history and chronic complaints, as well as the nature and extent of his service-connected bilateral knee disabilities. 

In particular, the examiner should specifically comment regarding any and all limitation of motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination), as well as the presence (or absence) or instability and/or subluxation.  

The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  Weight bearing and non-weight bearing findings should be reported.

3. Ensure that the examination report complies with this remand and answers the questions presented herein. If insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.  Assign a rating for the newly service connected right knee disorder, after an examination, if so indicated.

4. If the Veteran does not meet the schedular requirements for a TDIU after ratings for his bilateral knee disorders have been assigned, the AOJ must consider whether to refer the Veteran's case to the Director, Compensation Service, for extra-schedular consideration of a TDIU with a full statement as to the Veteran's service-connected disabilities, employment history, education and vocational attainment and all other factors having bearing on the issue. Any decision concerning referral or non-referral should be clearly set out. 

5. After completing the above, readjudicate the claims.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


